               Case 3:20-cv-03426-JD Document 126 Filed 07/02/21 Page 1 of 2




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               PLAINTIFF’S ADMINISTRATIVE
            Plaintiff,                                           MOTION TO ENLARGE TIME
11                                                               FOR FILING FOURTH
                    v.                                           AMENDED COMPLAINT
12                                                               PURSUANT TO L.R. 6-3 AND 7-11
13      OMAR QAZI, SMICK ENTERPRISES, INC.,
        ELON MUSK, and TESLA, INC.,                              Judge: Hon. James Donato
14                                                               TAC Filed: February 12, 2021
            Defendants.
15
16
17          Pursuant to Civil Local Rules 6-3 and 7-11, Plaintiff respectfully requests that the

18   deadline to file his fourth amended complaint be extended as described below:

19          In the Court’s June 23, 2021 Order Re Motions To Dismiss And Motion To Strike, ECF

20   No. 125, Plaintiff was granted leave to amend his complaint by July 16, 2021.

21          According to the present schedule of the Delaware Court of Chancery, beginning July 12,

22   2021 and scheduled through July 23, 2021, Defendants Tesla, Inc. and Elon Musk (together,

23   “Tesla Defendants”) are set to stand trial on those dates in Case No. 12711-VCS, In Re Tesla

24   Motors, Inc. Stockholder Litigation (the “Delaware Trial”). The Delaware Trial relates to the

25   acquisition of SolarCity Corporation by Tesla, Inc., and pertains to the present case due to the

26   overlap with certain issues enumerated as part of Plaintiff’s securities-related claims. The

27   testimony during and/or outcome of the Delaware Trial may further impact the Court’s

28   consideration of Tesla, Inc.’s and Elon Musk’s scienter.

     PLAINTIFF’S ADMIN. MOTION TO ENLARGE            1                                  3:20-cv-03426-JD
     TIME FOR FILING FOURTH AMENDED
     COMPLAINT PURSUANT TO L.R. 6-3 AND 7-11
               Case 3:20-cv-03426-JD Document 126 Filed 07/02/21 Page 2 of 2




 1          Unless the deadline to file Plaintiff’s fourth amended complaint is extended beyond July
 2   23, 2021, the filing will need to be submitted in what presently appears to be the middle of the
 3   Delaware Trial. This would prejudice Plaintiff, as key information that might need to be
 4   included in the revised complaint in order to meet what the Court has described as a
 5   “demanding” pleading threshold under the Private Securities Litigation Reform Act (PSLRA)
 6   would just miss the cutoff for inclusion. The likely need to submit additional filings later on to
 7   make the Court aware of this information would decrease judicial efficacy in a case where the
 8   Court has already lamented the number of docket entries.
 9          Tesla Defendants do not object to a short extension of time until July 23, 2021. Counsel
10   for Tesla Defendants wrote to Plaintiff on June 25, 2021 via e-mail stating, “you may represent
11   to the Court that Tesla and Musk do not object to a one week extension to July 23 for you to file
12   your fourth amended complaint.” Defendants Omar Qazi and Smick Enterprises, Inc. generally
13   do not object to this request.
14          Even if the Delaware Trial completes as currently planned on July 23, 2021, it is unclear
15   whether transcript materials will be immediately available and accessible. Therefore, out of an
16   abundance of caution, Plaintiff respectfully requests an extension of time until August 13, 2021
17   to file his fourth amended complaint.
18
19
20   Dated: July 2, 2021                     Respectfully submitted,
21
22
23
                                             Aaron Greenspan
24                                           956 Carolina Street
25                                           San Francisco, CA 94107-3337
                                             Phone: +1 415 670 9350
26                                           Fax: +1 415 373 3959
                                             E-Mail: aaron.greenspan@plainsite.org
27
28

     PLAINTIFF’S ADMIN. MOTION TO ENLARGE             2                                 3:20-cv-03426-JD
     TIME FOR FILING FOURTH AMENDED
     COMPLAINT PURSUANT TO L.R. 6-3 AND 7-11
